Exhibit 10.41



ENTREPRENEUR GROWTH CAPITAL
505 PARK AVENUE NEW YORK. NY 10022
 
February 25, 2008
 
Able Energy, Inc.
198 Green Pond Road
Rockaway, NJ 07866


Ladies and Gentlemen:


We refer you to that certain Loan and Security Agreement between ABLE ENERGY,
INC., ABLE OIL COMPANY, ABLE ENERGY NEW YORK, INC., ABLE ENERGY TERMINAL, LLC,
and ABLE PROPANE, LLC (collectively referred to as "Borrower") and ENTREPRENEUR
GROWTH CAPITAL, LLC ("EGC") dated May 13, 2005 (the "Loan Agreement").
Capitalized terms used herein and not otherwise defined shall have the meanings
given to them in the Loan Agreement.
 
Borrower has requested that EGC make an advance to the Borrower in excess of its
borrowing availability under the Loan Agreement in the amount of $500,000.00,
which would be used to purchase fuel (the "Fuel Purchase Loan"). EGC is
amenable. to making the Fuel Purchase Loan available to Borrower under the
following terms and conditions:


  1.       
Upon execution of this letter agreement, EGC shall make one or more advances to
Borrower in the aggregate amount of $500,000.00, which amount shall become part
of the Obligations. Borrower hereby acknowledges that the first $200,000.000 was
wired to Borrower on February 22, 2008.



  2.       
The Fuel Purchase Loan will be identified on EGC's books as a separate loan and
Interest on the Overadvance shall be charged at the Accounts Interest Rate
specified in Section 3.1 of the Loan Agreement. The interest associated with
this Overadvance shall be in addition to the Minimum Monthly Interest Charge and
shall not be considered when determining if the Minimum Monthly Interest Charge
is applicable.



  3.       
Borrower agrees to repay the Fuel Purchase Loan, and hereby authorizes EGC to
reduce the Fuel Purchase Loan by applying the following amounts from Borrower's
availability under the Loan Agreement: (a) commencing March 1, 2008 and
continuing through March 31, 2008, EGC shall apply $2,500.00/business day to
reduce the Fuel Purchase Loan; (b) from April 1 through April 30, 2008, EGC
shall apply $5,000.00/business day to reduce the Fuel Purchase Loan; (c) from
May 1 through May 31, 2008, EGC shall apply $7,500.00/business day to reduce the
Fuel Purchase Loan; and (d) from June 1, 2008 until the Fuel Purchase Loan is
paid in full, EGC shall apply $10,000.00/business day to reduce the Fuel
Purchase Loan. Notwithstanding the foregoing, the outstanding amount of the Fuel
Purchase Loan shall be immediately due and payable upon (x) the occurrence and
continuation of an Event of Default under the Loan Agreement; or (y) termination
of the Loan , Agreement, whether by default, acceleration or otherwise.

 
Page 1 of 3

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, Borrower may prepay the amount of the Fuel
Purchase Loan in part or in full at anytime without penalty, provided,
however, Borrow would be subject to paying EGC the minimum Revenue Share as set
forth in Paragraph 4 below.


4.  
In consideration of making the Fuel Purchase Loan, EGC shall be entitled to
participate in the revenue stream generated from Borrower's fuel purchases and
sales during the term the Fuel Purchase Loan remains outstanding (the "Revenue
Share"). EGC's Revenue Share shall be four ($.04) cents per gallon, calculated
by Borrower, based on Borrower's fuel purchases during each week, commencing
February 22, 2008, purchased with the proceeds of the Fuel Purchase Loan, on a
revolving basis. Borrower agrees that during the first 7 weeks, EGC's Revenue
Share shall be the greater of the actual amount earned or $5,000.00/week.. After
the first 7 weeks, the Revenue Share shall be payable on the actual purchases
made with the proceeds of the Fuel Purchase Loan, on a revolving basis. Borrower
will be required to deliver to EGC, each Friday, a fuel purchase and sale report
for the immediate preceding week (Wednesday through Tuesday), together with a
check in the amount of EGC's Revenue Share for the week. In the event Borrower
fails to deliver EGC's Revenue Share, EGC may automatically charge Borrower's
account for EEC's portion of the Revenue Share, based upon estimated or actual
amounts, as reported by Borrower.



5.  
In addition to the foregoing, Borrower agrees that EGC may charge an internal
transfer fee of $waived per transfer associated with the payments of the Fuel
Purchase Loan and Borrower shall also remit to EGC a $waived documentation fee
in consideration of EGC documenting this accommodation.



Borrower further agrees that EGC may transfer funds from Borrower's accounts
receivable account in payment of all obligations due under the Fuel Purchase
Loan, including but not limited to the: (a) the payments specified above, (b)
the fees specified herein, and (c) the interest and fees specified in the Loan
Agreement and herein.
 
Borrower acknowledges that: (a) EGC's agreement to provide the Borrower with
this Fuel Purchase Loan shall not obligate EGC to make any other overadvances or
any other additional accommodations to or for the benefit of the Borrower, and
(b) additional overadvances, if any, requested by Borrower will be subject to
additional fees and charges. Moreover, any future overadvances will continue to
be discretionary and require, among other things, certain financial information
such as cash flows and uses, and repayment terms.
 
Except as hereby or heretofore amended or supplemented, the Loan Agreement shall
remain in full force and effect in accordance with its original terms and
conditions.
 
 
 
 
this space intentionally left blank
signature page follows
 
Page 2 of 3

--------------------------------------------------------------------------------


 
If the foregoing correctly sets forth your and our understanding, please execute
the enclosed copy of this letter in the spaces provided below and return such
executed copy to the undersigned as soon as possible. This letter amendment may
be executed in counterparts. Each counterpart shall be deemed an original but
all of which together shall constitute one and the same instrument, An executed
facsimile of this letter amendment shall be deemed to be a valid and binding
agreement between the parties hereto.
 

  Very truly yours,        ENTREPRENEUR GROWTH CAPITAL            By:        
/s/ Charles Bert                                 Name:  Charles Bert   
Title:    Vice President     
CONSENTED AND AGREED TO this
___ day of February 2008 
      ABLE ENERGY, INC.  ABLE OIL COMPANY  a Delaware Corporation  a New Jersey
Corporation          By:         /s/ Gregory
Frost                                  By:        /s/ Christopher
Westad                      Name:   Gregory Frost  Name:  Christopher Westad
Title:     Chief Executive Officer Title:    President          ABLE ENERGY NEW
YORK, INC.     a New York Corporation        By:        /s/ Christopher
Westad                         Name:  Christopher Westad    Title:    President 
          ABLE PROPANE, LLC  ABLE ENERGY TERMINAL, LLC  a New Jersey limited
liability company  a New Jersey limited liability company      By:      Able
Energy, Inc.  By:      Able Energy, Inc.  Its:      Sole Member and Manager 
Its:      Sole Member and Manager      By:        /s/ Christopher
Westad                       By:        /s/ Christopher
Westad                        Name:  Christopher Westad  Name:  Christopher
Westad  Title:    President  Title:    President 

 
 
Page 3 of 3